Case 2:10-cv-14360-DPH-MKM ECF No. 356, PageID.18855 Filed 11/02/18 Page 1 of 2



                                                           ROCHESTER
                                                           950 WEST UNIVERSITY DR., SUITE 300
                                                           ROCHESTER, MI 48307
                                                           248-841-2200  WWW.MILLER.LAW


                                                           E. Powell Miller
                                                           epm@miller.law

                                  November 2, 2018

 The Honorable Denise Page Hood                            Via ECF
 United States District Judge
 Eastern District of Michigan
 Theodore Levin U.S. Courthouse
 231 W. Lafayette Blvd., Room 251
 Detroit, MI 48226

       Re:    The Shane Grp., Inc. v. Blue Cross Blue Shield of Mich.
              Case No. 2:10-cv-14360

 Dear Chief Judge Hood:

        I write on behalf of the Class Plaintiffs in the above-captioned action with
 regard to the settlement claims deadline. Class Counsel recently learned that on one
 page of the settlement website—the page with instructions for insurers and self-
 insured entities to file claims—the claims deadline was erroneously listed as
 November 8, 2018 rather than November 3, 2018. (In the other places where the
 deadline appears on the website, and in the notices, it appears accurately.) Therefore,
 at the Fairness Hearing, Class Counsel will request that the Court deem any claim
 made by November 8, 2018 as timely. This will ensure that no class member is
 prejudiced by the erroneous listing of the claims deadline.

        Class Counsel have instructed the Claims Administrator to correct the website
 to accurately reflect the claims deadline. The website will also be updated to note
 that Class Counsel will request the Court to deem any claims made by November 8,
 2018 timely.

       If the Court has any questions, please let us know.
       .
Case 2:10-cv-14360-DPH-MKM ECF No. 356, PageID.18856 Filed 11/02/18 Page 2 of 2




 November 2, 2018
 Page 2 of 2


                                          Very truly yours,

                                          THE MILLER LAW FIRM, P.C.

                                          /s/ E. Powell Miller______
                                          E. Powell Miller




 CC: All Counsel of Record Via ECF



 EPM/djv
